Citation Nr: 1440541	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1981 to November 1981 and on active duty from September 1985 to March 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 

REMAND

The Veteran was afforded a VA examination in February 2011 to address his claimed heart disability.  The examiner reviewed the record, including a May 2009 echocardiogram.  The assessment was trace tricuspid regurgitation, mild pulmonary valve regurgitation, atrial-septal defect with left to right shunting, mild mitral valve regurgitation, and a mildly enlarged right ventricle.  The examiner also noted that the echocardiogram indicated a left ventricular ejection fraction of 40 percent.  However, the examiner did not address whether there was any heart disability other than that associated with the atrial septal defect, and failed to provide an opinion addressing whether any current heart disorder developed in service or is otherwise related to service.  

The Board notes that congenital or development defects are not diseases or injuries for VA compensation purposes. 38 C.F.R. § 3.303 (c) (2013).  VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin; as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure of function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Thus, in furtherance of the Veteran's claim, an additional VA examination is warranted to address the etiology of all heart disorders present during the period of the claim.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records pertaining to the Veteran's atrial septal defect repair in July 2009, and all unobtained VA treatment records.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all heart disorders present during the period of the claim.  The claims files and all pertinent evidence in the electronic records that are not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated tests and studies are to be performed.

After examining the appellant and reviewing the evidence of record, the examiner should: 

Identify each heart disorder that has been present during the pendency of this claim.  For each such disorder, the examiner should state whether it represents a congenital defect, a disease, or an injury.

For each disease or injury of the heart present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the period of active duty or active duty for training.  

With respect to each disease or injury that the examiner believes clearly and unmistakably existed prior to service, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent  increase in severity as a result of service.

With respect to each disease or injury of the heart present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  

If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a heart disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



